DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 in Figures 1 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase "furniture-like appearance" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 2-16 and 18 are rejected to as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 10, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommer (US 2013/0160381).
Regarding Claim 1, Sommers discloses a system for animal waste containment comprising a) a top (top 14); b) a pair of side walls (side walls 18 and 20) that are spaced apart from each other, wherein at least one side wall includes an opening (aperture 12; Figure 41) of sufficient size for a cat to pass through; c) a back wall (back 22) that is attached to the top and the side walls; d) a base  (bottom 16) that is attached to the side walls and back wall and that has a flat interior surface adjacent to the side walls and back wall (Figure 41); e) a first shelf (litter box shelf 42) that is connected to the back wall, one or both side walls, or a combination thereof and that is raised above and relatively parallel to the flat interior surface of the base (Figure 41), wherein the first shelf includes an opening (pet access hole 48) of sufficient size for a cat to pass through and a flat surface of sufficient size to accommodate a litter box (Figure 10); f) a first oblique structure (pet ramp 50) near the back wall that has a first end adjacent to the opening in the first shelf (“pet ramp 50 that leads to pet access hole 48” Paragraph [0054]; right end of ramp 50 is near the opening on the first shelf) and a second end near the opening in the side wall (left side of ramp 50 is an end near opening 12; Figure 41); and g) a front that (door 24) is attached to the side walls and that includes at least one door (Figures 7 and 8), wherein the exterior of the system has a furniture-like appearance (Figure 7).
Regarding Claim 5, Sommers discloses the system of Claim 1. Sommers further discloses the system, wherein the front includes a second door (door 26) that provides access to the interior of the system between the base and the first shelf (Figure 8).
Regarding Claim 7, Sommers discloses the system of Claim 1. Sommers further discloses the system, wherein the interior situated between the base and the first shelf includes a storage area (“accessory tray 54 as shown is constructed in a molded form for the convenient storage of pet litter accessories” Paragraph [0069]).
Regarding Claim 8, Sommers discloses the system of Claim 7. Sommers further discloses the system, wherein the storage area includes one or more drawers (“An accessory tray 54 mounts to bottom 16 and is capable of sliding forwards and backwards.” Paragraph [0055]; Figure 12).
Regarding Claim 10, Sommers discloses the system of Claim 1. Sommers further discloses the system, wherein the oblique structure includes a non-skid covering (“angled ramp surface 74 may be covered in carpet” Paragraph [0066]).
Regarding Claim 14, Sommers discloses the system of Claim 1. Sommers further discloses the system further comprising a storage shelf that is raised above and relatively parallel to the first shelf (shelf and hutch; Figures 15 and 16).
Regarding Claim 16, Sommers discloses the system of Claim 1. Sommers further discloses the system further comprising a plurality of casters, legs (legs 32, 33, 36, and 38), or a combination thereof attached to the exterior of the base (Figure 41).
Regarding Claim 18, Sommers discloses the system of Claim 1. Sommers further discloses the system, wherein the top is hinged (Figure 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer as applied to claim 1 above, and further in view of Bell (US 4497279).
Regarding Claim 2, Sommers discloses the system of Claim 1. Sommers further discloses the system, wherein the first oblique structure is a ramp (ramp 50), stairs, or combination thereof.
Sommers fails to disclose wherein the first oblique structure is removable.
However, Bell teaches a similar system (structure 10) wherein the first oblique structure is removable (“Means are provided for removably securing the ramps to the side rods 36. Preferably a leather thong 58 is threaded through a pair of orifices 56 and the ends of the thong are tied around the adjacent side rod.” Col. 3 lines 48-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramp of Sommers, with the ability to be removable as taught by Bell, in order to allow the user to easily rearrange and customize the system depending on the animal using it.
Regarding Claim 3, Sommers discloses the system of Claim 1. 
Sommers fails to disclose the system, wherein the height of the first shelf is adjustable relative to the base.
However, Bell teaches the system, wherein the height of the first shelf is adjustable relative to the base (“The ramps and beds can be rearranged to provide a new maze by which the cat can gain access to the beds 18” Col. 4 lines 29-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shelf of Sommers, with the adjustability of Bell, in order to allow the user to easily rearrange and customize the system depending on the animal using it.
Regarding Claim 4, Sommers in view of Bell teaches the system of Claim 3.
Sommers fails to disclose the system, wherein the first oblique structure is adjustable such that its first end remains adjacent to the opening in the first shelf and its second end remains adjacent to the opening in the side wall.
However, Bell teaches the system, wherein the first oblique structure is adjustable such that its first end remains adjacent to the opening in the first shelf and its second end remains adjacent to the opening in the side wall (“The ramps and beds can be rearranged to provide a new maze by which the cat can gain access to the beds 18.” Col. 4 lines 29-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramps of Sommers, with the adjustability of Bell, in order to allow the user to easily rearrange and customize the system depending on the animal using it.
Regarding Claim 11, Sommers discloses the system of Claim 1.
Sommers fails to disclose the system further comprising a second shelf that is raised above and relatively parallel to the first shelf, wherein the second shelf includes an opening of sufficient size for a cat to pass through and a flat surface of sufficient size to accommodate a litter box.
However, Bell teaches the system further comprising a second shelf (higher platform 18) that is raised above and relatively parallel to the first shelf (first platform 18), wherein the second shelf includes an opening of sufficient size for a cat to pass through (opening off to side; Figure 1) and a flat surface of sufficient size to accommodate a litter box (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first shelf of Sommers with the second shelf of Bell, in order to safely accommodate multiple animals at the same time without causing damage to the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 12, Sommers in view of Bell teaches the system of Claim 11. 
Sommers fails to disclose the system further comprising a second oblique structure that has a first end in contact with the first shelf and a second end adjacent to the opening in the second shelf.
However, Bell teaches the system further comprising a second oblique structure (ramp 16) that has a first end in contact with the first shelf (first platform 18; Figure 1) and a second end adjacent to the opening in the second shelf (higher platform 18; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ramps and shelves of Sommers, to have the arrangement of Bell, in order to allow the animal to easily maneuver between the different levels, without hurting itself. 
Regarding Claim 13, Sommers in view of Bell teaches the system of Claim 12.
Sommers fails to disclose the system, wherein the second oblique structure is a ramp, stairs, or combination thereof and is removable.
However, Bell teaches the system, wherein the second oblique structure is a ramp, stairs, or combination thereof (Figure 1; ramp 16), and is removable (“Means are provided for removably securing the ramps to the side rods 36. Preferably a leather thong 58 is threaded through a pair of orifices 56 and the ends of the thong are tied around the adjacent side rod.” Col. 3 lines 48-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first shelf and ramp of Sommer, with the second oblique structure of Bell, in order to safely accommodate multiple animals at the same time without causing damage to the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer as applied to claim 1 above, and further in view of Qiu (CN 108522383).
Regarding Claim 6, Sommers discloses the system of Claim 1.
Sommers fails to disclose the system further comprising a scratching post or climbing pole that is attached to the top, the first shelf, a side wall, the back wall, or a combination thereof.
However, Qiu teaches a system (Figure 1) further comprising a scratching post (upright posts 12) or climbing pole that is attached to the top (platform 5), the first shelf (rest room 13), a side wall, the back wall, or a combination thereof.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Sommers, with the scratching post of Qiu, in order to provide the animal a place to scratch or clean their paws, while preventing damage to the user’s other furniture. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer as applied to claim 1 above, and further in view of Sward et al. (US 2015/0113878).
Regarding Claim 9, Sommers discloses the system of Claim 1.
Sommers fails to disclose the system, wherein the first shelf includes a removable flooring that comprises a plastic material or a moisture repellent material.
However, Sward teaches a system that includes a removable flooring that comprises a plastic material or a moisture repellent material (“the insert 500 can be lined with a disposable liner element of some sort (e.g., wax paper or plastic film) that can be readily removed or replaced after multiple uses or a single use.” Paragraph [0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first shelf of Sward, with the removable plastic material of Sward, in order to prevent build up of animal waste and prevent unhygienic conditions. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer as applied to claim 1 above, and further in view of Harris et al. (US 9681638).
Regarding Claim 15, Sommers discloses the system of Claim 1.
Sommers fails to disclose the system, where-in the first shelf includes a hinged section adjacent to the opening in the first shelf, wherein the hinge is attached to a side wall, back wall, or the first shelf.
However, Harris teaches the system, where-in the first shelf includes a hinged section (hinges sifter) adjacent to the opening (first opening 116) in the first shelf, wherein the hinge is attached to a side wall, back wall, or the first shelf (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first shelf of Sommers, with the hinged section of Harris, in order to allow the user to easily access multiple areas of the system, without disabling the movement of the animal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auble (US 2014/0053784), Becherer (US 2020/0315128), Wade (US 6318295), and Schwede (US 6209490) are considered relevant prior art as they pertain to similar housing apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642        
                                                                                                                                                                                                /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619